COUNTRY MUTUAL FUNDS TRUST THIRD AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS THIRD AMENDMENT effective as of May 1, 2009, to the Transfer Agent Servicing Agreement, dated as of April 28, 2003, as amended July 21, 2003 and May 1, 2006, (the "Agreement"), is entered into by and between COUNTRY MUTUAL FUNDS TRUST, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties desire to extend the length of the Agreement; and WHEREAS, Section 7 of the Agreement allows for its amendment by a written instrument executed by the parties; and NOW, THEREFORE, the parties agree that the Agreement is hereby amended as follows: Section 7. Term of Agreement; Amendment, shall be superseded and replaced with the following: 7.
